Exhibit 10.3

AGREEMENT REGARDING

CHANGE OF CONTROL OR SEPARATION OF SERVICE

This agreement (“Agreement”) is made and entered into effective as of
                     (“Effective Date”), by and between Tanox, Inc. (“Tanox” or
the “Company”), whose address is 10301 Stella Link, Houston, Texas, 77025, and
                     (“Executive”), whose address is                     . This
Agreement may sometimes refer to Tanox and Executive singularly as a “Party” or
collectively as the “Parties.”

1. Confirmation of Employment At-Will

Executive’s employment with Tanox has been, is, and shall continue to be on an
at-will basis. This means that either Executive or Tanox may terminate
Executive’s employment with the Company at any time and for any reason or no
reason at all, except that if (a) a Change in Control of the Company shall have
occurred and the Executive’s employment by the Company is thereafter terminated
(whether by the Executive with Good Reason or the Company without Cause as
provided in Paragraph 3), or (b) Executive’s employment is terminated in certain
other circumstances delineated in this Agreement, then the Executive shall be
entitled to receive certain benefits as provided in this Agreement.

2. Change of Control

A “Change of Control” shall be deemed to have occurred on the date that one or
more of the following occurs:

A. Individuals who, on the date hereof, constitute the entire Board of Directors
of the Company (“Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the then Incumbent Directors shall be considered as though such
individual was an Incumbent Director, but excluding, for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest, as such terms are used in Rule 14a-11
under the Securities Exchange Act of 1934, as amended (“Exchange Act”) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person (as defined below) other than the Board;

B. The stockholders of the Company shall approve (i) any merger, consolidation
or recapitalization of the Company (or, if the capital stock of the Company is
affected, any subsidiary of the Company), or any sale, lease, or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
(each of the foregoing being an “Acquisition Transaction”) where (1) the
stockholders of the Company immediately prior to such Acquisition Transaction
would not immediately after such Acquisition Transaction beneficially own,
directly or indirectly, shares or

 

Page 1



--------------------------------------------------------------------------------

other ownership interests representing in the aggregate fifty one percent
(51%) or more of (a) the then outstanding common stock or other equity interests
of the corporation or other entity surviving or resulting from such merger,
consolidation or recapitalization or acquiring such assets of the Company, as
the case may be (the “Surviving Entity”) (or of its ultimate parent corporation
or other entity, if any), and (b) the Combined Voting Power of the then
outstanding Voting Securities of the Surviving Entity (or of its ultimate parent
corporation or other entity, if any) or (2) the Incumbent Directors at the time
of the initial approval of such Acquisition Transaction would not immediately
after such Acquisition Transaction constitute a majority of the Board of
Directors, or similar managing group, of the Surviving Entity (or of its
ultimate parent corporation or other entity, if any), or (ii) any plan or
proposal for the liquidation or dissolution of the Company; or

C. Any Person other than Nancy T. Chang or Tse Wen Chang shall be or become the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of securities of the Company representing in the
aggregate more than forty percent (40%) of either (i) the then outstanding
shares of common stock of the Company (“Common Stock”) or (ii) the Combined
Voting Power of all then outstanding Voting Securities of the Company; provided,
however, that notwithstanding the foregoing, a Change in Control shall not be
deemed to have occurred for purposes of this Subsection (C):

(1) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities
outstanding, increases (a) the proportionate number of Common Stock beneficially
owned by any Person to more than forty percent (40%) of the Common Stock then
outstanding, or (b) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than forty percent (40%) of
the Combined Voting Power of all then outstanding Voting Securities; or

(2) Solely as a result of an acquisition of securities directly from the Company
except for any conversion of a security that was not acquired directly from the
Company,

(3) provided, further, that if any Person referred to in paragraph (1) or (2) of
this Subsection (C) shall thereafter become the beneficial owner of any
additional Common Stock or other Voting Securities of the Company (other than
pursuant to a stock split, stock dividend or similar transaction), then a Change
in Control shall be deemed to have occurred for purposes of this Subsection (C).

D. For purposes of the definition of “Change in Control”:

(i) “Affiliate” shall mean, as to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended (“Securities Act”), or any successor rule.

(ii) “Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

 

Page 2



--------------------------------------------------------------------------------

(iii) “Person” shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, any of its subsidiaries, any employee benefit plan of
the Company or any of its majority-owned subsidiaries or any entity organized,
appointed or established by the Company or such subsidiaries for or pursuant to
the terms of any such plan.

(iv) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

3. Termination Following a Change in Control

A. If a Change in Control of the Company shall have occurred, any subsequent
termination of Executive’s employment (i) by the Executive upon an Event of
Termination for Good Reason (hereafter defined) or (ii) by the Company upon an
Event of Termination for Cause (hereafter defined), shall be communicated by
written notice to the other party. If the notice is from the Company and states
that the Executive’s employment by the Company is terminated by the Company as a
result of the occurrence of an Event of Termination for Cause, the notice shall
specifically describe the action or inaction of the Executive that the Company
believes constitutes an Event of Termination for Cause. If the notice is from
the Executive and states that the Executive’s employment by the Company is
terminated by the Executive as a result of the occurrence of an Event of
Termination for Good Reason, the notice shall specifically describe the action
or inaction of the Company that the Executive believes constitutes an Event of
Termination for Good Reason.

B. An “Event of Termination for Cause” shall have occurred: (i) if Executive
should be convicted of or pleads nolo contendre to any felony offense or to a
crime that the Board determines, in its sole discretion, is a crime of moral
turpitude (whether or not a felony); (ii) if Executive should commit willful
misconduct (that is, done in bad faith or without reasonable belief that such
action is in the best interest of the Company) or violate any law in connection
with the performance of any of Executive’s duties, including, without
limitation, (a) misappropriation of funds or property of the Company or any of
its affiliates or customers, (b) securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or any of its affiliates, or (c) making any material misrepresentation to the
Board, the Company, or any of the Company’s affiliates; (iii) if Executive
materially violates or fails to comply with any written Company policy; (iv) if
Executive materially breaches any term of this Agreement; or (v) the willful and
continued failure or neglect of the Executive to substantially perform his/her
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness). The Board shall not have Cause to terminate
Executive’s employment under Paragraph 3.B. (iii), (iv), or (v) of this
Agreement unless and until the Board provides written notice to Executive
identifying Executive’s alleged violation of policy, breach of this Agreement,
or failure to perform (or neglect of) any duty and Executive fails to cure such
violation of policy, breach of this Agreement or failure to perform (or neglect
of) any duty within 60 days.

 

Page 3



--------------------------------------------------------------------------------

C. An “Event of Termination for Good Reason” shall have occurred in the event of
any of the following:

(i) Executive’s assignment to any duties or the significant reduction of
Executive’s duties or a significant change of Executive’s title, any of which is
inconsistent with his or her position or title with the Company and
responsibilities in effect immediately prior to such assignment, except in each
case in connection with a promotion. For purposes of clarification, if Executive
is not the Vice President of Human Resources of the successor entity or its
ultimate parent, if any, then Executive will have suffered a significant
reduction of his/her duties which qualifies as an Event of Termination for Good
Reason pursuant to this paragraph;

(ii) reduction by the Company in Executive’s base compensation as in effect
immediately prior to such reduction, provided that an Event of Termination for
Good Reason shall not be deemed to have occurred where Executive’s base
compensation is reduced as part of an overall cost reduction program that
affects all senior executives of the Company and does not disproportionately
affect Executive;

(iii) any purported termination of Executive by the Company (other than a
voluntary resignation initiated by Executive, except for a voluntary termination
initiated by Executive for the reasons described in this paragraph) which is not
effected for disability or for Cause;

(iv) relocation of Executive’s principal place of employment by more than 50
miles;

(v) the failure of any successor entity to the Company to expressly assume in
writing the terms of this agreement; and

(vi) any material breach by the Company of any material provision of this
agreement which has not been cured within 30 days of written notice to the
Company by Executive of such breach.

4. Severance Benefits

A. If a Change of Control occurs and, within one year thereafter, the
Executive’s employment by the Company is terminated by the Executive following
an Event of Termination for Good Reason or by the Company otherwise than as a
result of an Event of Termination for Cause, Executive will be entitled to
receive Change of Control Severance Benefits consisting of: (a) a lump sum
payment equal to one year of Executive’s base salary as in effect immediately
prior to the Change of Control (minus lawful withholdings); (b) a lump sum
payment equal to the dollar amount of Executive’s full target bonus percentage
as in effect immediately prior to the Change of Control (minus lawful
withholdings); (c) a lump sum payment of $15,000 (minus lawful withholdings)
that Executive may use for benefit continuation under COBRA or for any other
purpose; and (d) accelerated vesting of Executive’s stock options under any
stock option agreement(s) between Executive and Tanox, meaning that all
outstanding but unvested stock

 

Page 4



--------------------------------------------------------------------------------

options shall be accelerated and fully vested, and all vested options shall be
exercisable until the later of (i) the 15th day of the third month following the
date at which the stock options would otherwise have expired in accordance with
their original terms, (ii) December 31 of the calendar year in which the stock
options would otherwise have expired in accordance with their original terms and
(iii) such longer period (not to exceed twelve months following the Separation
from Service (as defined in paragraph 4.C below) as may be provided by the
Treasury Department in the final regulations addressing Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); provided, however, that
the foregoing shall not be construed to cause an incentive stock option to fail
to meet the statutory requirements of Section 422 of the Code.

B. If at any time prior to a Change in Control the Executive’s employment is
terminated by the Company for any reason other than an Event of Termination for
Cause or if Executive resigns because of an Event of Termination for Good
Reason, Executive shall be entitled to receive payment equal to (i) one year of
Executive’s base salary (minus lawful withholdings) and (ii) $15,000 (minus
lawful withholdings) that Executive may use for benefit continuation under COBRA
or for any other purpose (“Separation Benefits”).

C. If payable under paragraph 4.A, the Change of Control Severance Benefits
shall be paid on the later of the 60th day after the effective date of
Executive’s “separation from service” (within the meaning of Section 409A and
the regulations issued thereunder) (“Separation from Service”), or six months
and one day after the Executive’s Separation from Service if the Executive is a
“specified employee” (as that term is defined under Section 409A of the Code and
the regulations issued thereunder) (“Specified Employee”) at the time the
Executive becomes entitled to Change of Control Severance Benefits under this
Paragraph. If payable under paragraph 4.B, the Separation Benefits shall be paid
periodically in installments over the twelve months following the Executive’s
Separation from Service, in accordance with the Company’s regular payroll
practices, provided that no payment shall be made prior to the 60th day after
the effective date of Executive’s Separation from Service or six months and one
day after the Executive’s Separation from Service if the Executive is a
Specified Employee at the time the Executive becomes entitled to the Separation
Benefits under this Paragraph. Notwithstanding the foregoing, no Change of
Control Severance Benefits or Separation Benefits shall be due under this
Agreement unless (a) prior to the 60th day after the effective date of
Executive’s separation from service, Executive has signed a release agreement
(“Release Agreement”) that the Company will provide in which Executive releases
any possible claims against the Company and all of its parents, divisions,
subsidiaries, affiliates, and related companies, and their present and former
agents, employees, officers, directors, attorneys, stockholders, plan
fiduciaries, successors, and assigns; and (b) prior to the 60th day after the
effective date of Executive’s separation from service, the seven day revocation
period in the Release Agreement has expired without Executive’s revocation. In
the case of Separation Benefits, the Release Agreement shall also include a
reasonable agreement to cooperate for a period of six months following the
employment termination date and a mutual non-disparagement clause.

5. General Provisions

A. This Agreement may not be assigned by Executive. This Agreement may be
assigned in whole or in part by the Company to a successor in interest.
Executive expressly

 

Page 5



--------------------------------------------------------------------------------

agrees to honor and accept such assignment or other transfer and, on the
consummation thereof, to attorn to the Company’s assignee and to perform
Executive’s duties and obligations under this Agreement for the benefit of the
Company’s assignee as if the Company’s assignee were the Company. Executive
further agrees that, on the consummation of such assignment or other transfer,
all references in this Agreement to the Company shall become and shall be deemed
to be references to the Company’s assignee and the Company shall be relieved of
all obligations under this Agreement.

B. This Agreement shall be governed by, construed, and enforced in accordance
with the internal, local laws, of the State of Texas (without regard to
conflicts of law rules) and the obligations of the Company and Executive shall
be performable in the State of Texas. The Parties agree that proper jurisdiction
and venue for any dispute arising under this Agreement are in state or federal
court in Harris County, Texas.

C. This Agreement contains the entire agreement between the Parties regarding
any benefit Executive may receive from any type of change of control or
separation benefits (as defined in this Agreement or otherwise) at Tanox and
supersedes and replaces all prior communications and agreements (oral or
written) between Executive and the Company regarding any benefit Executive may
receive from any type of change of control or separation benefits (as defined in
this Agreement or otherwise) at Tanox. This Agreement does not extinguish any
previous written stock option agreements between Executive and the Company;
however, it modifies any previous written stock option agreements as provided in
Paragraph 4 of this Agreement. Except as provided in this paragraph C, this
Agreement does not extinguish any other agreements between Executive and the
Company. Except as expressly provided in this Agreement, no variation,
modification, or change of this Agreement shall be binding upon either Party
hereto unless set forth in a document duly executed by both Parties.

D. This Agreement is intended to express the Parties’ mutual intent, and
irrespective of the Party preparing this document, no rule of construction shall
be applied against such Party, as both Parties have actively participated in the
preparation and negotiation of this Agreement.

E. No Party’s waiver of the other Party’s breach of any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. Failure on either
Party’s part to complain of any act or failure to act of the other Party or to
declare the other Party in default, irrespective of how long such failure or
default continues, shall not constitute a waiver by such Party of such Party’s
rights under this Agreement.

F. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

G. This Agreement shall inure to the benefit of and be binding on the
undersigned Parties and their respective permitted successors and permitted
assigns. Whenever, in this instrument, a reference to any Party is made, such
reference shall be deemed to include a reference to such Party’s permitted
successors and permitted assigns; however, neither this

 

Page 6



--------------------------------------------------------------------------------

Paragraph 5.G. nor any other portion of this Agreement shall be interpreted to
constitute a consent to any assignment or other transfer of this Agreement or
any part hereof other than pursuant to and in accordance with this Agreement’s
other provisions.

H. The prevailing Party in any dispute between the Parties to this Agreement,
arising out of the interpretation, application, or enforcement of any provision
of this Agreement, shall be entitled to recover all of its reasonable attorneys’
fees and costs, whether suit be filed or not, including, without limitation,
costs and attorneys’ fees related to or arising out of any arbitration,
administrative proceedings, trial, or appellate proceedings, or petition for
review before any other court or administrative body.

I. Notwithstanding any other provision of this Agreement to the
contrary, Executive and the Company shall in good faith amend this Agreement to
the limited extent necessary to comply with the requirements under Section 409A
of the Code, and any regulations or other guidance issued thereunder, in order
to ensure that any amounts paid or payable hereunder are not subject to the
additional 20% income tax thereunder while maintaining to the maximum extent
practicable the original intent of this Agreement.

EXECUTED, in multiple counterparts, each of which shall have the force and
effect of an original, on the Effective Date.

 

TANOX, INC.     OFFICER By:  

 

   

 

Printed Name:  

 

    “Executive” Title:  

 

    Date:       Date:  

 

Page 7